Case 5:20-cv-00841-SVW-KS Document 8 Filed 06/05/20 Page 1 of 2 Page ID #:47
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        EDCV 20-0841-SVW (KS)                                      Date: June 5, 2020
Title      Clement Smith v. G. Delacruz et al




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                           N/A
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:


Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On April 20, 2020, Plaintiff, a California state prisoner who is proceeding pro se
and in forma pauperis (“IFP”) filed a civil rights complaint (“Complaint”), asserting that
prison officials failed to protect him from unreasonable harm in connection with injuries
he sustained in a chemical accident. (Dkt. No. 1.) On April 22, 2020, the Court dismissed
the Complaint for failure to state a claim upon which relief could be granted and ordered
Plaintiff to file either a First Amended Complaint or a Notice of Voluntary Dismissal
within 21 days, i.e. no later than May 13, 2020. (Dkt. No. 5.) More than three weeks have
now passed since Plaintiff’s First Amended Complaint was due, and Plaintiff has not filed
either a First Amended Complaint or a Notice of Voluntary Dismissal, nor has he otherwise
communicated with the Court about his case.

       Pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, an action may be
subject to involuntary dismissal if a plaintiff “fails to prosecute or to comply with these
rules or a court order.” Accordingly, the Court could properly recommend dismissal of the
action for Plaintiff’s failure to timely comply with the Court’s prior orders.

       However, in the interests of justice, Plaintiff is ORDERED TO SHOW CAUSE
on or before June 26, 2020, why the Court should not recommend that this action be
dismissed for failure to prosecute. Plaintiff may discharge this Order by filing: (1) a
request for an extension of time to file a First Amended Complaint and a declaration signed
under penalty of perjury, explaining why he failed to comply with the Court’s prior order;


CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 5:20-cv-00841-SVW-KS Document 8 Filed 06/05/20 Page 2 of 2 Page ID #:48
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        EDCV 20-0841-SVW (KS)                                  Date: June 5, 2020
Title      Clement Smith v. G. Delacruz et al


or (2) a First Amended Complaint correcting the deficiencies identified in the Court’s April
22, 2020 Order. Alternatively, if Plaintiff does not wish to pursue this action, he may
dismiss the Complaint without prejudice by filing a signed document entitled “Notice Of
Voluntary Dismissal” pursuant to Rule 41(a).

      Plaintiff is advised that the failure to respond to this order will result in a
recommendation of dismissal pursuant to Rule 41(b) of the Federal Rules of Civil
Procedure.

       The Clerk is directed to send Plaintiff a copy of the Court’s April 22, 2020 Order
(Dkt. No. 5) and the Central District’s standard civil rights complaint form.

        IT IS SO ORDERED.

                                                                                               :
                                                               Initials of Preparer   gr




CV-90 (03/15)                        Civil Minutes – General                               Page 2 of 2
